SHELBY, Circuit Judge
(dissenting). The court, by the opinion just read, has reached the conclusion, on the case shown by the record, that “the. defendant below was entitled to the peremptory instruction in its favor.” This conclusion could only be reached on the ground that the plaintiff’s intestate was guilty, as matter of law, of contributory negligence. It appears that the alleged contributory negligence charged against the deceased in the opinion consists (1) in a disregard of the rules of the railroad company, and (2) in going between the cars when, “if he had looked, he could have seen the approaching engine” which pushed the cars over him and killed him.
1. The deceased went between the cars to make a coupling of the air hose. He was performing the duty, according to the evidence, in the usual way. C. H. Wilson testified:
“The inspectors at the time of making up the train were supposed to couple the air hose as quickly as could be done. They were coupling up while the train was being made up, if the cars were standing still, and no engine attached to it. That was the custom at Boyles.”
If the rule is to be construed to forbid the inspector from going between the cars for that purpose, the evidence shows that it was not practically enforced — that it was the custom to perform the duty just as the deceased was performing it. A railroad company cannot defend by showing a printed rule which has been violated, if it appears from the proof that the rule was customarily disregarded, and that this was known to the agents of the road in charge.
Wilson further testified:
“I could not say whether Mr. Burke, who was assistant general yardmaster, paid any attention to me and my assistant coupling the air hose on my train or not. He was all over the yard while the work was going on. He did not object, or caution me not to do so. Coupling while the train was being made up on the main line was generally done in the presence of the yardman there.”
It has been well said:
“A railroad company does not discharge its whole duty to the public by merely framing and publishing proper rules for the conduct of its business and the guidance and control of its servants; but it is also required to exercise such a supervision over its servants and the prosecution of its business as to have reason to believe that it is being conducted in pursuance of such rules.” Whittaker v. D. & H. C. Co., 126 N. Y. 544, 549, 27 N. E. 1042; L. & N. R. R. Co. v. Richardson, 100 Ala. 232, 236, 14 South. 209, 211.
The charge of the trial judge, which is made a part of the bill of exceptions, shows that he properly submitted the question to the jury as to whether or not the rule was in force, or was customarily disre-*9yarded within the knowledge of the officers of the company. This was right, “it being a question for the jury whether the rule had been waived by the company, or whether there was any attempt to enforce it in good faith.” C., C., C. & St. L. Ry. Co. v. Baker, 91 Fed. 224, 33 C. C. A. 468; Lake Erie & W. R. Co. v. Craig, 80 Fed. 488, 25 C. C. A. 585; 1 Labatt on Master & Servant, § 232, and cases there cited.
The master will not be permitted to suffer a general nonobservance of a rule designed to promote the safety of his servants, and then revive it for the purpose of tripping up and defeating the action of a particular servant, who, but for the rule, has an action against him for damages. 5 Thompson on Negligence, § 5404.
2. The court, in the opinion just read, makes a summary of what it decides are the “undisputed facts.” This statement concludes:
"When lie Lthe deceased! went between the cars, * * * if he had looked, he could have seen the approaching engine.”
The only evidence that tends to sustain this conclusion is a single ambiguous statement of C. If. Wilson:
‘‘The fact' that a curve existed there did not obstruct the view of an approaching engine to the deceased.”
That the witness did not mean that Ezell, the deceased, could have seen the engine from where he stood, is shown by the witness’ further examination:
“T was on the west side where T could see the engine, and he [the deceased] was on the south side where he could not see the engine.”
At another point in his examination he, in effect, repeated that Ezell could not have seen the approaching engine:
“He could not have seen the engine and the four cars where he entered between the cars.”
The evidence does not, in my opinion, justify the conclusion that the deceased could have seen the approaching engine from where he entered between the cars. The statement of Wilson is directly to the contrary: The deceased “was on the south side, where lie could not see the engine.”
It follows, in my opinion, that, so far as this contention is concerned, the trial court ruled correctly in submitting the question of contributory negligence to the jury.